Exhibit 10.4

FIRST AMENDMENT TO

GUARANTY AND SECURITY AGREEMENT

This First Amendment to Guaranty and Security Agreement (this “Amendment”) is
entered into as of June 28, 2016, by and among WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association (“Wells Fargo”), in its capacity as
administrative agent for the Lender Group and the Bank Product Providers (in
such capacity, together with its successors and assigns in such capacity,
“Agent”), and the Persons listed on the signature pages hereof as Grantors
(collectively, jointly and severally, “Grantors” and each, individually, a
“Grantor”).

W I T N E S S E T H:

WHEREAS, Agent and Grantors have entered into that certain Guaranty and Security
Agreement dated as of June 28, 2013 (as amended, restated, supplemented, or
otherwise modified from time to time, the “Guaranty and Security Agreement”);
and

WHEREAS, pursuant to that certain Second Amended and Restated Credit Agreement
dated as of June 28, 2016 (as amended, restated, supplemented, or otherwise
modified from time to time, the “Credit Agreement”) by and among Power Solutions
International, Inc., a Delaware corporation (“Parent”), Professional Power
Products, Inc., an Illinois corporation (“PPPI”), each other borrower from time
to time party thereto (together with Parent and PPPI, collectively, “Borrowers”,
and each, a “Borrower”), the lenders party thereto as “Lenders” (each of such
Lenders, together with its successors and assigns, is referred to hereinafter as
a “Lender”), and Agent, the Lender Group and the Bank Product Providers have
agreed to make certain financial accommodations available to Borrowers from time
to time pursuant to the terms and conditions thereof; and

WHEREAS, Grantors, Agent and Lenders have agreed to modify the Guaranty and
Security Agreement as provided herein, subject to the terms and provisions
hereof.

NOW, THEREFORE, for and in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agrees as follows:

1. Definitions; Construction. Initially capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Guaranty and Security Agreement or, if not defined therein, in the Credit
Agreement, and this Amendment shall be subject to the rules of construction set
forth in Section 1(b) of the Guaranty and Security Agreement, which rules of
construction are incorporated herein by this reference, mutatis mutandis.

2. Amendments. Subject to the satisfaction of the conditions set forth in
Section 6 below and in reliance upon the representations and warranties of
Grantors set forth in Section 7 below, the Guaranty and Security Agreement is
amended as follows:

(a) Section 1(a) of the Guaranty and Security Agreement is hereby amended by
deleting the definitions of “Activation Instruction”, “Availability Conditions”,
“Rescission”, and “Triggering Event” in their entirety.



--------------------------------------------------------------------------------

(b) Clause (iii) of the last paragraph of Section 3 of the Guaranty and Security
Agreement is hereby amended by adding the following at the end thereof:

and (x) the Grantors together with their Affiliates do not have voting power
sufficient to amend such documents (or obtain consent) to allow the pledge of
such Equity Interests and (y) such prohibition was in existence prior to the
date of acquisition by a Grantor of such non-Wholly-owned Subsidiary and was not
created in connection with, or in contemplation of, such acquisition

(c) Section 6(h)(v)(i) of the Guaranty and Security Agreement is hereby amended
by amending and restating the third sentence thereof in its entirety as follows:

Upon the making of such filings, Agent shall have a first priority perfected
security interest in the Collateral (subject to the prior preferred Lien of Term
Loan Agent in the Term Priority Collateral pursuant to the terms of the
Intercreditor Agreement) to the extent such security interest can be perfected
by the filing of a financing statement.

(d) Section 7(k)(ii) of the Guaranty and Security Agreement is hereby amended
and restated in its entirety as follows:

(ii) Unless Agent has otherwise agreed in writing, each Grantor shall establish
and maintain Controlled Account Agreements with Agent and the applicable
Controlled Account Bank, in form and substance reasonably acceptable to Agent.
Each such Controlled Account Agreement shall provide, among other things, that
(A) the Controlled Account Bank will comply with any instructions originated by
Agent directing the disposition of the funds in such Controlled Account without
further consent by the applicable Grantor, (B) the Controlled Account Bank
waives, subordinates, or agrees not to exercise any rights of setoff or
recoupment or any other claim against the applicable Controlled Account other
than for payment of its service fees and other charges directly related to the
administration of such Controlled Account and for returned checks or other items
of payment, and (C) with respect to each Controlled Account, the applicable
Controlled Account Bank will forward by daily sweep all amounts in such
Controlled Account to the Agent’s Account.

(e) The proviso at the end of Section 7(k)(iii) of the Guaranty and Security
Agreement is hereby deleted in its entirety.

(f) Section 16(a) of the Guaranty and Security Agreement is hereby amended by
amending and restating the last sentence thereof as follows:

The power-of-attorney and proxy granted hereby is coupled with an interest and
shall be irrevocable until the date that the Obligations have been paid in full
in accordance with the provisions of the Credit Agreement and the Commitments
have expired or have been terminated.

 

-2-



--------------------------------------------------------------------------------

(g) The Guaranty and Security Agreement is hereby amended by inserting a new
Section 29 immediately following Section 28 thereof as follows:

29. Intercreditor Agreement.

(a) Notwithstanding anything herein to the contrary, in the event of any
conflict between any provision in this Agreement and any provision in the
Intercreditor Agreement, such provision in the Intercreditor Agreement shall
control.

(b) Without limiting the generality of the foregoing, and notwithstanding
anything herein to the contrary, any obligation of any Grantor hereunder with
respect to the delivery or control of any Collateral that constitutes Term
Priority Collateral shall be deemed to be satisfied if such Grantor delivers or
provides control of such Term Priority Collateral to the Term Loan Agent in
accordance with the requirements of the corresponding provision of the
applicable Term Loan Document.

(h) The schedules to the Guaranty and Security Agreement are hereby amended and
restated in their entirety as set forth on Exhibit A hereto.

3. Continuing Effect. Except as expressly set forth in Section 2 of this
Amendment, nothing in this Amendment shall constitute a modification or
alteration of the terms, conditions or covenants of the Guaranty and Security
Agreement or any other Loan Document, or a waiver of any other terms or
provisions thereof, and the Guaranty and Security Agreement and the other Loan
Documents shall remain unchanged and shall continue in full force and effect, in
each case as amended and supplemented hereby. This Amendment is a Loan Document.

4. References to Guaranty and Security Agreement. Each of the undersigned agrees
that all references in the Guaranty and Security Agreement to the “Credit
Agreement” shall be deemed to refer to the Credit Agreement. Each reference in
the Guaranty and Security Agreement to “this Agreement,” “hereunder,” “hereof,”
“herein” or words of like import, and each reference to the Guaranty and
Security Agreement in the Credit Agreement or in any other Loan Document, or
other agreements, documents or other instruments executed and delivered pursuant
to the Guaranty and Security Agreement or the Credit Agreement, shall mean and
be a reference to the Guaranty and Security Agreement as modified and
supplemented by this Amendment.

5. Reaffirmation and Confirmation. Each Grantor hereby ratifies, affirms,
acknowledges and agrees that the Guaranty and Security Agreement and the other
Loan Documents represent the valid, enforceable and collectible obligations of
such Grantor, and further acknowledges that there are no existing claims,
defenses, personal or otherwise, or rights of setoff whatsoever with respect to
the Guaranty and Security Agreement or any other Loan Document. Each Grantor
hereby agrees that this Amendment in no way acts as a release or relinquishment
of the Liens and rights securing payments of the Obligations. The Liens and
rights securing payment of the Obligations are hereby ratified and confirmed by
Grantors in all respects.

 

-3-



--------------------------------------------------------------------------------

6. Conditions to Effectiveness. Agent shall have received a copy of this
Amendment executed and delivered by Grantors.

7. Representations and Warranties. In order to induce Agent and Lenders to enter
into this Amendment, each Grantor hereby represents and warrants to Agent and
Lenders, after giving effect to this Amendment:

(a) All representations and warranties contained in the Guaranty and Security
Agreement are true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) on and as of the date hereof (except to the extent that such
representations and warranties relate solely to an earlier date, in which case
such representations and warranties shall be true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) as of such earlier date); provided that the
parties hereto agree that for purposes of this Section 7, all representations
and warranties of each Grantor set forth in the Guaranty and Security Agreement
that are expressly made as of the Closing Date or as of the date of the Guaranty
and Security Agreement shall also be made as of the date hereof;

(b) All of the information contained in the schedules attached to the Guaranty
and Security Agreement (as such information has been amended, restated,
supplemented or modified to date) remains true and correct, except to the extent
such schedules are amended and restated and attached hereto as Exhibit A;

(c) No Default or Event of Default has occurred and is continuing; and

(d) This Amendment and the Guaranty and Security Agreement, as amended hereby,
constitute legal, valid and binding obligations of such Grantor and are
enforceable against such Grantor in accordance with their respective terms,
except as enforcement may be limited by equitable principles or by bankruptcy,
insolvency, reorganization, moratorium, or similar laws relating to or limiting
creditors’ rights generally.

8. Miscellaneous.

(a) Counterparts. This Amendment may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Amendment. Delivery of an
executed counterpart of this Amendment by telefacsimile or other electronic
method of transmission shall be equally as effective as delivery of an original
executed counterpart of this Amendment. Any party delivering an executed
counterpart of this Amendment by telefacsimile or other electronic method of
transmission also shall deliver an original executed counterpart of this
Amendment but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Amendment.

 

-4-



--------------------------------------------------------------------------------

(b) Choice of Law and Venue; Jury Trial Waiver. THIS AMENDMENT SHALL BE SUBJECT
TO THE PROVISIONS REGARDING CHOICE OF LAW AND VENUE, JURY TRIAL WAIVER, AND
JUDICIAL REFERENCE SET FORTH IN SECTION 25 OF THE GUARANTY AND SECURITY
AGREEMENT, AND SUCH PROVISIONS ARE INCORPORATED HEREIN BY THIS REFERENCE,
MUTATIS MUTANDIS.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to the
Guaranty and Security Agreement to be executed and delivered as of the day and
year first above written.

 

GRANTORS:     POWER SOLUTIONS INTERNATIONAL, INC.,     a Delaware corporation  
  By:   /s/ Michael P. Lewis     Name:  

Michael P. Lewis

    Title:  

Chief Financial Officer

    PROFESSIONAL POWER PRODUCTS, INC., an Illinois corporation     By:   /s/
Michael P. Lewis     Name:  

Michael P. Lewis

    Title:  

Chief Financial Officer

    POWERTRAIN INTEGRATION ACQUISITION, LLC, an Illinois limited liability
company     By:   /s/ Michael P. Lewis     Name:  

Michael P. Lewis

    Title:  

Chief Financial Officer

    BI-PHASE TECHNOLOGIES, LLC, a Minnesota limited liability company     By:  
/s/ Michael P. Lewis     Name:  

Michael P. Lewis

    Title:  

Chief Financial Officer

 

Signature Page to First Amendment to Guaranty and Security Agreement



--------------------------------------------------------------------------------

    THE W GROUP, INC., a Delaware corporation     By:   /s/ Michael P. Lewis    
Name:  

Michael P. Lewis

    Title:  

Chief Financial Officer

    POWER SOLUTIONS, INC., an Illinois corporation     By:   /s/ Michael P.
Lewis     Name:  

Michael P. Lewis

    Title:  

Chief Financial Officer

    POWER GREAT LAKES, INC., an Illinois corporation     By:   /s/ Michael P.
Lewis     Name:  

Michael P. Lewis

    Title:  

Chief Financial Officer

    AUTO MANUFACTURING, INC., an Illinois corporation     By:   /s/ Michael P.
Lewis     Name:  

Michael P. Lewis

    Title:  

Chief Financial Officer

    TORQUE POWER SOURCE PARTS, INC., an Illinois corporation     By:   /s/
Michael P. Lewis     Name:  

Michael P. Lewis

    Title:  

Chief Financial Officer

 

Signature Page to First Amendment to Guaranty and Security Agreement



--------------------------------------------------------------------------------

    POWER PROPERTIES, L.L.C., an Illinois limited liability company     By:  
/s/ Michael P. Lewis     Name:  

Michael P. Lewis

    Title:  

Chief Financial Officer

    POWER PRODUCTION, INC., an Illinois corporation     By:   /s/ Michael P.
Lewis     Name:  

Michael P. Lewis

    Title:  

Chief Financial Officer

    POWER GLOBAL SOLUTIONS, INC., an Illinois corporation     By:   /s/ Michael
P. Lewis     Name:  

Michael P. Lewis

    Title:  

Chief Financial Officer

    PSI INTERNATIONAL, LLC, an Illinois limited liability company     By:   /s/
Michael P. Lewis     Name:  

Michael P. Lewis

    Title:  

Chief Financial Officer

    XISYNC LLC, an Illinois limited liability company     By:   /s/ Michael P.
Lewis     Name:  

Michael P. Lewis

    Title:  

Chief Financial Officer

 

Signature Page to First Amendment to Guaranty and Security Agreement



--------------------------------------------------------------------------------

AGENT:     WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association     By:   /s/ Brian Hynds     Name:  

Brian Hynds

    Title:  

Vice President

 

Signature Page to First Amendment to Guaranty and Security Agreement



--------------------------------------------------------------------------------

EXHIBIT A

TO

FIRST AMENDMENT TO GUARANTY AND SECURITY AGREEMENT

Amended and Restated Schedules to the Guaranty and Security Agreement

See attached.